 1

 2
                           UNITED STATES DISTRICT COURT
 3                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 4

 5      BAO XUYEN LE, as Personal
        Representative of the Estate of Tommy
 6      Le; HOAI “SUNNY” LE; and DIEU HO,

                              Plaintiffs,
 7                                                      C18-55 TSZ
            v.
 8                                                      MINUTE ORDER
        REVEREND DR. MARTIN LUTHER
 9
        KING, JR. COUNTY, et al.,
10                            Defendants.
11
        The following Minute Order is made by direction of the Court, the Honorable
12 Thomas S. Zilly, United States District Judge:

13        (1)   Plaintiffs’ motion in limine, docket no. 154, is GRANTED in part,
     DENIED in part, and DEFERRED in part, as follows:
14
                 A.     Motion to exclude or limit the testimony of Kevin Hernandez, Zach
           Schwiethale, and Anthony Rice is DENIED.
15
                 B.      Motion to preclude lay witness opinions regarding whether Deputy
16         Molina was reasonable in using lethal force against Tommy Le is GRANTED.
           Lay witnesses may testify about whether they believed the officers’ lives were in
17         danger, but not whether the use of lethal force was reasonable or justified.
18               C.   Motion to exclude testimony about knives found in Tommy Le’s
           room is GRANTED.
19
                  D.     Motion to exclude evidence concerning drugs found in Tommy Le’s
20         room is GRANTED. Motion to exclude Tommy Le’s journal is DEFERRED to
           the Pretrial Conference. The journal might be relevant with regard to damages.
21         No mention shall be made of the journal until further order of the Court.

22             E.   Motion to exclude Exhibit 6 to the deposition of Zach Schwiethale is
           GRANTED.
23

     MINUTE ORDER - 1
 1              F.      Unopposed motion to exclude any criminal charges, arrests, or
          convictions of witnesses is GRANTED subject to Federal Rule of Evidence 609.
 2
          (2)   Defendant Reverend Dr. Martin Luther King, Jr. County’s motion in
 3 limine, docket no. 153, in which defendant King County Deputy Sheriff Molina joins, is
   GRANTED in part, DENIED in part, STRICKEN in part, and DEFERRED in part, as
 4 follows:

 5              1.     Motion to exclude reference to King County’s self insurance or
          indemnification policies is GRANTED, provided that the Court will reconsider if
 6        Deputy Molina testifies about his lack of ability to pay an award.

                2.     Unopposed motion to exclude evidence regarding any past
 7        complaints, prior use of force, or unrelated investigations or discipline of the
          involved deputies is GRANTED.
 8
                3.     Unopposed motion to exclude any argument that jurors should place
 9        themselves in plaintiffs’ position is GRANTED.

10                4.  Motion to exclude reference to plaintiffs’ motivations for bringing
          suit is GRANTED.
11
                 5.     Unopposed motion to exclude evidence regarding settlement
12        negotiations is GRANTED.

13              6.    Unopposed motion to exclude reference to the number of attorneys
          employed by King County is GRANTED.
14                7.     Motion to exclude reference to recent police-involved shootings of
          civilians and related protests is DEFERRED to the Pretrial Conference.
15
                 8.    Unopposed motion to exclude reference to motions filed and argued
16        before the Court is GRANTED.

17              9.     Motion to exclude evidence that alternative means or tactics should
          have been used prior to the attempted arrest of Tommy Le is DENIED.
18
              10.  Unopposed motion to exclude reference to police body cameras is
19        GRANTED.

20               11.    Motion to exclude reference to the policies of the King County
          Sheriff’s Office is DENIED.
21
                  12.   Motion to exclude use of inflammatory terminology and remarks is
          GRANTED in part as to the terms “murder,” “illegal shooting,” and “conspiracy
22
          of silence.” Except as granted, the motion is DENIED.
23

     MINUTE ORDER - 2
 1               13.     Motion to exclude reference to plaintiffs’ dismissed claims is
          GRANTED. Motion to exclude evidence of alleged inadequacies in any “custom,
 2        practice, or policy” of the King County Sheriff’s Office is DEFERRED to the
          Pretrial Conference.
 3
               14.      Motion to exclude evidence regarding any negligent investigation is
 4        DENIED.

 5               15.    Motion to exclude the University of Florida Brechner Center for
          Freedom of Information Report on “Transparency and Media Relations in High-
 6        Profile Police Cases” is GRANTED.

              16.  Motion to exclude evidence obtained through media coverage is
 7        DEFERRED to the Pretrial Conference.
 8              17.    Unopposed motion to exclude testimony regarding plaintiffs’
          emotional distress from litigation is GRANTED.
 9
                 18.   Motion to exclude evidence concerning the effect of this shooting on
10        the local community is GRANTED.

11              19.    Motion to exclude reference to any destruction or planting of
          evidence is DEFERRED to the Pretrial Conference.
12
                  20.    Motion to exclude witnesses and evidence disclosed by plaintiffs
13        after the close of discovery is DENIED in part and DEFERRED in part, as
          follows:
14                      a.    Tam Q. Dinh, Ph.D.: DEFERRED to the Pretrial Conference;
15                      b.    Damage Witnesses (teachers, staff, classmates): DEFERRED
                              to the Pretrial Conference;
16
                        c.    Molly Ward: DENIED;
17
                        d.    William Harmening: DENIED;
18
                        e.    Ricardo Fuentes: DEFERRED to the Pretrial Conference;
19
                        f.    Dijana Coric: DENIED.
20               21.    Unopposed motion to exclude reference to possible Federal Bureau
          of Investigation involvement in the case is GRANTED.
21
                 22.    Unopposed motion to exclude reference to the U.S. Department of
22        Justice’s investigation of the Seattle Police Department is GRANTED.

23

     MINUTE ORDER - 3
 1                23.     Motion to exclude photographs of Tommy Le taken at Harborview
           Hospital is DEFERRED to the Pretrial Conference. Plaintiffs’ counsel shall bring
 2         to the Pretrial Conference the photographs plaintiffs intend to offer, pre-marked
           with exhibit numbers.
 3
                  24.    Unopposed motion to exclude any suggestion that the election of
 4         Sheriff Mitzi Johanknecht resulted from this incident is GRANTED.

 5                25.   Unopposed motion to exclude any suggestion that Tommy Le
           suffered from mental illness prior to the date of this incident is GRANTED.
 6             26.  Motion to exclude post-incident suggestions for policy changes is
           DEFERRED to the Pretrial Conference.
 7
                   27.   Motion to exclude evidence on hedonic damages is STRICKEN as
 8         moot.

 9              28.  Motion to preclude survival action under RCW 4.20.046 is
           STRICKEN as moot.
10
                  29.    Unopposed motion to require the parties to give specific notice
11         before the close of each court day regarding all witnesses who will be called the
           next day is GRANTED.
12
                  30.      Unopposed motion to exclude witnesses from the courtroom until
13         they testify is GRANTED.

           (3)     Defendant Deputy Molina’s motion in limine, docket no. 152, in which
14 defendant King County joins, is GRANTED in part, DENIED in part, and DEFERRED
   in part, as follows:
15
                   1.    Motion to exclude reference to King County providing
16         indemnification for Deputy Molina is GRANTED, provided that the Court will
           reconsider if Deputy Molina testifies about his lack of ability to pay an award.
17
                   2.    Unopposed motion to exclude reference to the expenses of litigation
18         is GRANTED.

19                3.     Unopposed motion to exclude evidence or argument concerning any
           “prior bad acts” of Deputy Molina is GRANTED.
20
                 4.    Unopposed motion to exclude evidence or argument regarding
21         Deputy Molina’s involvement in a fatal car accident on July 17, 2017, is
           GRANTED.
22

23

     MINUTE ORDER - 4
 1               5.    Motion to allow evidence from King County Medical Examiner
           Brian Mazrim and NMS Labs forensic scientists regarding the presence of LSD in
 2         Tommy Le’s system at the time of his death is DEFERRED to the Pretrial
           Conference.
 3
                  6.     Motion to allow evidence regarding Tommy Le’s prior drug use for
 4         the limited purposes of damages is DEFERRED to the Pretrial Conference.

 5               7.     Motion to exclude reference to Deputy Molina conferring with guild
           counsel is DEFERRED to the Pretrial Conference.
 6              8.     Motion to exclude use of the King County Sheriff’s Office logo on
           documents created by plaintiffs or their attorneys for purposes of this litigation is
 7         GRANTED.
 8                9.     Motion to exclude evidence of any promotion of Deputy Molina
           following this incident is DENIED.
 9
                  10.   Motion to exclude testimony from King County Master Police
10         Officer Tanner Owens that he was not personally fearful for his own life at the
           time Deputy Molina shot Tommy Le is DENIED.
11
                   11.   Unopposed motion to exclude evidence or argument regarding any
12         racially-motivated conduct by Deputy Molina is GRANTED.

13              12.      Motion to exclude argument concerning punitive damages is
           DENIED.
14          (4)    Counsel shall be prepared to address at the Pretrial Conference on May 30,
     2019, at 9:00 a.m., all deferred portions of the motions in limine.
15
          (5)     The Clerk is directed to send a copy of this Minute Order to all counsel of
16 record.

17         Dated this 28th day of May, 2019.

18
                                                      William M. McCool
19                                                    Clerk

20                                                    s/Karen Dews
                                                      Deputy Clerk
21

22

23

     MINUTE ORDER - 5
